Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
Claims pending: 1,7-8,11,17,20-27
Claims under consideration: 1,7-8,11,17,20-27


Priority
This application has a filing date of 07/13/2018 and is a CON of PCT/US2016/060835. 11/07/2016. PCT/US2016/060835 has PRO 62/415,952 11/01/2016. PCT/US2016/060835 has PRO 62/279,126 01/15/2016

Withdrawn Rejection(s)
All rejections from the previous office action are hereby withdrawn in view of Applicant’s amendments

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,7-8,11,17 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gnirke et al (WO 2009/096602 – IDS entry 7/13/2018) in view of 2006 Qiagen DNAeasy® Blood & Tissue kit Handbook (referred to hereafter as Qiagen) and further in view of Broude et al (1994 PNAS 91:3072-6; of record).
Gnirke et al teach throughout the document and especially the abstract and summary of the invention, a method using oligonucleotide “baits” for “catching” (selecting and isolating) representative sample nucleic acids in applications such as metagenomic sequencing. More particularly, in figures 12 and 1 such as described from p 12 lines 4-17; p 28 line 28 to p 29 line 15, Gnirke et al suggests: (a) isolating genomic material from at least one of a tumor sample (derived from a patient diagnosed with cancer), a blood sample (derived from a healthy patient at risk of developing cancer) sample or a biopsy specimen (derived from a patient suspected of having cancer) wherein the isolating of the genomic material includes extracting genomic material from a lysed homogenized sample, such that the extracted genomic materials are representative of the nucleic acids present within such sample(s); (b) preparing the isolated genomic material for sequencing the isolated genomic material for sequencing by hybridizing to capture probes thereby capturing the hybridized genomic material to provide 500 ng of captured genomic material; and (c) sequencing the captured genomic material such that no pre-capture amplification cycles are necessarily conducted prior to said  sequencing. The foregoing reads on claims 1,11 and 17 (each in part); and claims 20,21,22 and 23.
	Per claims 1,7,8,11,17,24,25,26,27 and 28, Gnirke et al do not teach a sample of 1.5 million cells; nor isolating between 50 and 250 micrograms of DNA from a blood or tumor sample including either (1) homogenizing a sample to provide a homogenized sample, wherein any heterogeneity of cells within the sample is substantially uniformly distributed within the at least the portion of the homogenized sample (2) lysing cellular components within the homogenized sample to provide a lysed homogenized sample; and (3) extracting genomic material therefrom said (2); nor (1) disassociating a portion of a tumor, to provide a homogenized sample, wherein any subpopulations of tumor cells that were originally spatially segregated within the tumor are distributed throughout the homogenized sample, (2) lysing cellular components within the homogenized sample to provide a lysed homogenized sample and (3) extracting between about 10 micrograms to about 100 micrograms of genomic material from the lysed homogenized sample. 
.	At p 9,21-23 Qiagen teaches kits described therein are designed for purification of DNA from variety of sample sources including animal tissues and blood. More particularly as reflected in claims 1,7,8,11,17,24,25,26,27 and 28, using proteinase K, Qiagen (1) homogenizes a sample to provide a homogenized sample, wherein any heterogeneity of cells within the sample is substantially uniformly distributed within the at least the portion of the homogenized sample; and concomitantly (2) lyses cellular components within the homogenized sample to provide a lysed homogenized sample and (3) extracts genomic material therefrom said (2) with for instance 2 million of Henrietta Lacks (HeLa) tumor cells or else (1) inherently disassociate 2 million cells from Ms. Lacks’  tumor, to provide a homogenized sample, wherein any subpopulations of tumor cells that were originally spatially segregated within her tumor are distributed throughout the homogenized sample, (2) and likewise concomitantly lyses cellular components within the homogenized sample to provide a lysed homogenized sample, all in an effort to extract between about 25 or 50, etc. micrograms of gDNA from such lysed homogenized samples.
It would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have processed metagenomic tumor DNA as in Gnirke et al with the DNAeasy kit of Qiagen.
One of ordinary skill in the art would have been motivated and had a reasonable expectation of success to have processed metagenomic tumor samples as in Gnirke et al with the DNAeasy® kit of Qiagen since the procedure using the kit is: rapid, involves minimal handling and allows for processing multiple samples in parallel, while at the same time is quite simple, all advantages noted by Qiagen at p 9.
Gnirke et al in view of Qiagen do not explicitly teach sequencing-by-hybridizing genomic material with capture probes on beads without the benefit of post-capture amplification such as set forth in claim 1 line 14,11(v); and claim 17 line 6
Like claim 1 line 14; 11(v); and claim 17 line 6, Broude et al disclose throughout the document and especially the title an abstract, enhanced sequencing-by-hybridiziaion (SBH) of DNA with enzymatic ligation to capture probes on beads without any benefit of amplification.
It would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have processed metagenomic tumor samples as in Gnirke et al with the Qiagen kit followed by sequencing in the manner advocated by Broude et al. 
One of ordinary skill in the art would have been motivated and had a reasonable expectation of success having processed metagenomic tumor samples as in Gnirke et al with the Qiagen kit followed by sequencing in the manner advocated by Broude et al due to the powers of SBH brings including many DNA sequences reliably determined in parallel as well as resistance to experimental errors, advantages noted by Broude et al in the first paragraph of the paper.

Other Comments
Applicant is advised that should claim 7 be found allowable, claims 8 and 27  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639